Title: To Thomas Jefferson from Charles Willson Peale, 10 June 1802
From: Peale, Charles Willson
To: Jefferson, Thomas

Dear SirMuseum June 10th. 1802
              The Bone from Mr Jno. Brown I have received to day, and great was my surprise to find it in form corrisponding to the ox, which the enclosed drawing will best explain. It is a proof that the Indian Tradition has a good foundation. It certainly must have been a Buffalo of vast size, for compairing this fragment with the same parts of a common Ox and its size may pretty nearly be computed to be at least 3 times as large: The width between the Horns of an ox (before me) is 3½ Inches, and the Ohio Bone would measure in width 14 Inches. The desparity would have been more apparent had the width of the head from the Horns forward been preserved. We have only the actual measurement of the hind & smallest part of a head, supposing it to be exactly formed like the ox. I have made a slight sketch to shew the direction of the horns viewing the Top of the head which shew them from their Base inclined back—and they have also about the same inclination downward.
              The View of the Back part shews deeper furrows, lengthways of the horn, than is the other view—The whole appearance of this bone, is like that filling the horns of common cattle.
              I cannot help saying that I am disappointed in not seeing a head to corrispond with my Skeleton of the Mammoth, yet pleased at the discovery of another Wonder. What are we to think of the former inhabitants of this Land when we find Bones of such vast magnitude? A wonderful revolution is testified by these various relicks—I wish I could explore & put the Bones together of several of them! It is a vain wish—I am tyed at least for a time to this spot.
              The following is an extract of Mr. Browns letter, a part is evidently for my self alone—After naming the Captn. & Vessel he send it by, he says—
              “I present to the Philosophical Society of America this Curiossity among the works of Nature as a mark of the High Oppinion I entertain of that Body of men & of their Usefullness to the Community their Liberal Persuits so nobly displayed & Promulgated for the satisfaction of men— “I make you the Depot of this Extraordinary mass of Matter that you may have the opportunity to finish in some measure the great work of that enormous Skeleton which will always intitle you to the highest Respect among your fellow Citizens. In the course of a few months I may be in Philada. I will there do myself the pleasure to wait on you at the Museum &c”
              I hope we shall soon see some other Bones—
              with the highest respect your friend
              C W Peale
            